          Case 1:20-cv-11104-WGY Document 140 Filed 10/08/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS




VICTIM RIGHTS LAW CENTER et al.,

                              Plaintiffs,
                                                         Case Number: 1:20-cv-11104
    v.

ELISABETH D. DEVOS, in her official
capacity as Secretary of Education et al.,
                                                         JOINT MOTION FOR ORDER
                                                         GOVERNING PROCEEDINGS
                              Defendants.



         The parties hereby submit this proposed Joint Motion for Order Governing Proceedings in

this case. The Court has scheduled a trial for October 14, 2020. However, at Plaintiffs’ request,

Defendants have agreed to supplement the administrative record. The supplemental production is

currently expected to be complete on or before October 23, 2020. Accordingly, in order to permit

the parties and Court the benefit of the supplemented administrative record, the parties respectfully

request that the trial be re-set for a day in the week of November 9, 2020 at the Court’s

convenience.

         In order to increase efficiency and reduce the burden on the Court, the parties have agreed

upon the following in anticipation of trial:

   •     Parties will each file pre-trial briefs of fifteen pages or less on or before 6 PM on the day

         seven days before trial. In these briefs, the parties intend to address the questions raised

         by the Court during the September 2, 2020 preliminary injunction hearing, to address the

         proposed second amended complaint, and to brief issues not raised at the preliminary
          Case 1:20-cv-11104-WGY Document 140 Filed 10/08/20 Page 2 of 4




         injunction stage.     The parties also expressly agree to incorporate by reference the

         preliminary injunction briefs and exhibits.

   •     Neither party will call any witnesses at trial. Defendants waive their right to cross-examine

         Plaintiffs’ declarants.

   •     The parties do not anticipate a need for post-trial briefs; however, Plaintiffs reserve the

         right to request post-trial briefs. Defendants reserve the right to request a post-trial brief if

         Plaintiffs request a post-trial brief.

   •     The parties request to appear remotely at the trial.

         Based on the foregoing, the parties respectually request that the Court grant this Joint

Motion for Order Governing Proceedings.



Dated:          October 8, 2020                   Respectfully submitted,



                                                  By:    /s/ David Newman
                                                         Natalie A. Fleming Nolen
                                                         David A. Newman
                                                         Julie O’Neill
                                                         Vanshika Vij
                                                         Evan M. Harris
                                                         Caitlin A. Crujido
                                                         Robin A. Smith
                                                         Morrison & Foerster LLP
                                                         2000 Pennsylvania Ave., NW, Suite 6000
                                                         Washington, DC 20006-1888
                                                         Telephone: 202.887.1500

                                                         Emily Martin
                                                         Neena Chaudhry
                                                         Sunu Chandy
                                                         Shiwali G. Patel
                                                         Elizabeth Tang
                                                         National Women’s Law Center



                                                    2
Case 1:20-cv-11104-WGY Document 140 Filed 10/08/20 Page 3 of 4




                                  11 Dupont Circle, NW, Suite 800
                                  Washington, DC 20036
                                  Telephone: 202.588.5180

                                  Diane L. Rosenfeld
                                  Attorney at Law
                                  Mass. Bar Number 668275
                                  Cambridge, MA 02138

                                  Attorneys for Plaintiffs




                              3
          Case 1:20-cv-11104-WGY Document 140 Filed 10/08/20 Page 4 of 4




                              CERTIFICATE OF SERVICE

I hereby certify that a copy of this JOINT MOTION FOR ORDER GOVERNING

PROCEEDINGS, was served this day on all parties via the Court’s electronic case filing

system.



Date: October 8, 2020                                           /s/ David Newman




                                              4
